NUMBER 13-15-00569-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JUAN ELIGIO GARCIA,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
             Before Justice Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. A supplemental clerk’s record was filed on March 18, 2016, and

appellant’s brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P.

38.6(a). This Court has previously granted appellant two extensions of time totaling 120
days to file the brief, and appellant now seeks an additional 30 days, until September 15,

2016, to file the brief.

       The Court GRANTS appellant’s fourth motion for extension to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before September 15, 2016.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of August, 2016.




                                             2